DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 11-15 and 17-27 are allowed.
Reasons for Allowances
Regarding claims 1 and 11, the current amendment and applicant arguments on recent amendments on pages 6-9 are persuasive. The prior art rejection of the previous office action has been withdraw, as their combination does not disclose or suggest a connector assembly, comprising: a connector mounted on a first side of a circuit board with a conductive terminal having a portion extending parallel to the first side and soldered to a first soldering pin, the circuit board has a first soldering pad extending over the first side of the circuit board, the first soldering leg has a leg portion and the circuit board has an insertion hole, the leg portion inserted into the insertion hole and electrically connected with the circuit board at the insertion hole; an outer shield housing mounted on the first side of the circuit board and covering the connector including the shield housing, a cable, and the circuit board, the outer shield housing has a pair of elastic hooks on a side and extending from a bottom surface of the outer shield housing, the circuit board has a slot, the pair of elastic hooks are elastically snap-fit into the slot to secure the outer shield housing on the first side of the circuit board as required in combination with other limitations of these claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831